DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2 and 4-21 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 07/15/2019 and 05/21/2020 has been taken into account.

Response to Amendment
In the amendment dated 07/01/2022, the following has occurred: Claims 2, 9, 13, and 16 have been amended; No claims have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “The Office Action takes the position that reference character 14 of Shepherd is the equivalent of a crossbeam as featured in the present invention. However, reference character  14 of Shepherd is a side rail and is not crossbeam as claimed.” – As a crossbeam is merely a horizontal beam extending across a structure, which is disclosed by the beam of Shepherd, and as no other structural language in the claims distinguishes over the cited beam, it reads on the claim.
In response to applicant’s argument that: “ reference characters 38, 42, 46 and 70 of Shepherd do not form a tine as featured in the present invention. Reference characters 38, 42, 46 and 70 of Shepherd refer to a bridge, a block, a spacer plate and a jaw, respectively. The bridge 38, the block 42, the spacer plate 46 and the jaw 70 of Shepherd do not form a tine as featured in the present invention. A tine as featured in the present invention is a projecting point or prong, for example such as found on a fork utensil or a fork of a forklift. There is no tine that is formed by the bridge 38, the block 42, the spacer plate 46 and the jaw 70 of Shepherd.” – The indicated elements form a narrow projecting prong at 42 and therefore it can be interpreted as a tine. Furthermore, as a search for forklift tines shows structures having various end configurations and the tines of forks being even more varied, it is clear that the term “tine” does not impart additional structural limitations other than being an elongated narrow prong, which the structure of Shepherd discloses.
In response to applicant’s argument that: “Further the bridge 38, the block 42, the spacer plate 46 and the jaw 70 of Shepherd do not support a medical apparatus as featured in the present invention. The bridge 38, the block 42, the spacer plate 46 and the jaw 70 of Shepherd merely secure an arm of a patient. There is no teaching or suggestion in Shepherd as to the bridge 38, the block 42, the spacer plate 46 and the jaw 70 support a medical apparatus as featured in the present invention.” – Cited element 22 of Shepherd is supported by the indicated tines and as it is an apparatus used in a medical setting, it reads on the recitation of a medical apparatus.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, De Jong teaches a column defining a beam which is designed to support the same devices secured to the sides of beds, such that these devices can be transported easily to the bed. One having ordinary skill in the art would find this to motivate such a combination, furthermore, Shepherd discloses that its structure can be used to support other pieces of equipment (Shepherd: [0027]), so the argument that it is only concerned with the arm of a patient and therefore would not be combined with De Jong is not persuasive.
Additionally, the amendment has overcome the 112 rejections set forth in the previous action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detachable mount” of claims 6 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd (US Pub. No. 2014/0238408) in view of De Jong et al. (US Patent No. 8,844,951).
Regarding Claim 1, Shepherd discloses a medical apparatus support device for at least one medical apparatus, the medical apparatus support device comprising: a central structure (Shepherd: Fig. 1-7; 10); a crossbeam (Shepherd: Fig. 1-7; 14) mounted on the structure, the crossbeam comprising a first crossbeam 5surface (Shepherd: Annotated Fig. 7; C1) facing in a direction of the structure and the crossbeam comprising a second crossbeam surface (Shepherd: Annotated Fig. 7; C2) facing in a direction away from the structure, wherein the first crossbeam surface is located opposite the structure; and at least one tine (Shepherd: Fig. 1-7; 38, 42, 46, 70) connected to the crossbeam and oriented transversely to the crossbeam, 10the at least one tine comprising a suspended section (Shepherd: Fig. 7; 38, 70) providing a connection of the at least one tine to the crossbeam for mounting the at least one tine on the crossbeam by the suspended section, wherein a first portion (Shepherd: Fig. 7; 72) of the suspended section engages the first crossbeam surface, the first portion of the suspended section being located between the crossbeam and the structure, the suspended section comprising a second 15portion (Shepherd: Fig. 7; 38, 74) comprising a second portion surface facing in the direction of the structure, at least a portion of the second portion surface and the first portion of the suspended section defining a space, wherein a portion of the crossbeam is arranged in the space, wherein the connection of the at least one tine to the crossbeam comprises an adjustable connection whereby a position of the tine on the crossbeam is 20adjustable in an axial direction of the crossbeam (Shepherd: [0026]), the at least one tine comprising a planar 2medical apparatus support surface extending from the suspended section to an end of the at least one tine, the planar medical apparatus support surface (Shepherd: Fig. 1-7; 46) comprising a medical apparatus contact surface portion configured to be in direct contact with the at least one medical apparatus for supporting the at least one medical apparatus, wherein the planar medical 25apparatus support surface extends continuously, without interruption, from a position directly adjacent to the second portion of the suspended section to an end of the at least one tine (Shepherd: Fig. 6-7), the second portion of the suspended section being located at a spaced location from the crossbeam; the second portion of the suspended section being free of contact with the crossbeam (Shepherd: Fig. 7).
Shepherd fails to disclose a central vertical or at least essentially central vertical column. However, De Jong teaches a central vertical or at least essentially central vertical column (De Jong: Fig. 5: 70) and a crossbeam (De Jong: Fig. 5; 100, 150, 500, 550) mounted on the column.
Shepherd and De Jong are analogous because they are from the same field of endeavor or a similar problem solving area e.g. medical support structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tine assembly of Shepherd with the column and crossbeams of De Jong, with a reasonable expectation of success, in order to provide an means of supporting a device in conjunction with complex medical devices on a rolling structure via the same mechanism as a bedrail, such that the support device can be transferred between the rail and rolling structure, thereby better facilitating a more efficient handling of medical equipment and accessories for a group of patients in a hospital (De Jong: Col. 1, Ln. 44-46; Col. 2, Ln. 37-55).
Regarding Claim 2, Shepherd, as modified, teaches a medical apparatus support device in accordance with 2claim 1, wherein the at least one tine (Shepherd: Fig. 1-7; 38, 42, 46, 70) comprises at least two tines oriented perpendicular to the crossbeam (De Jong: Fig. 5; 100, 150, 500, 550) and aligned parallel to one another, the at least two tines being located at a spaced location from one another such that the at least one medical apparatus bridges a space between 5the at least two tines, the suspended section comprising an uppermost surface (Shepherd: Annotated Fig. 7; S) located at a position above the crossbeam, the uppermost surface extending continuously from a position located on one side of the crossbeam to another position located on another side of the crossbeam, wherein the planar medical apparatus support surface (Shepherd: Fig. 1-7; 46) is located at a position below the uppermost surface.  
Regarding Claim 4, Shepherd, as modified, teaches a medical apparatus support device in accordance with claim 2, wherein the connection of each of the at least two (Shepherd: Fig. 1-7; 38, 42, 46, 70) to the crossbeam (De Jong: Fig. 5; 100, 150, 500, 550) comprises an adjustable connection to adjust a position of each tine on the crossbeam in an axial direction of the crossbeam whereby a distance between two adjacent tines mounted on the crossbeam is 5adjustable.  
Regarding Claim 5, Shepherd, as modified, teaches a medical apparatus support device in accordance with claim 1, wherein the connection of the at least one tine (Shepherd: Fig. 1-7; 38, 42, 46, 70) to the crossbeam (De Jong: Fig. 5; 100, 150, 500, 550) comprises a detachable connection whereby the at least one tine is detachably connected to the crossbeam, the at least one tine comprising a planar tine surface parallel to the planar medical apparatus support 5surface, the planar tine surface extending from the suspended section to the end of the at least one tine, the first portion (Shepherd: Fig. 7; 72) of the suspended section and the central vertical or at least essentially central vertical column (De Jong: Fig. 5: 70) defining a space, wherein no structure is provided between the first portion of the suspended section and the central vertical or at least essentially central vertical column (De Jong: Fig. 5).  
Regarding Claim 6, Shepherd, as modified, teaches a medical apparatus support device in accordance with claim 1, wherein the crossbeam (De Jong: Fig. 5; 100, 150, 500, 550) on the column comprises a detachable mount, whereby the crossbeam can be detachably connected to the central vertical or at least essentially central vertical column (De Jong: Fig. 5: 70), the first portion (Shepherd: Fig. 7; 72) of the suspended section (Shepherd: Fig. 7; 38, 70) being located on one side of the 5crossbeam and the second portion (Shepherd: Fig. 7; 38, 74) of the suspended section being located on another side of the crossbeam, the suspended section comprising a third portion extending above the crossbeam (Shepherd: Annotated Fig. 7; P3), the first portion of the suspended section being connected to the second portion of the suspended section via the third portion, the crossbeam comprising a third crossbeam surface (Shepherd: Annotated Fig. 7; C3) extending between the first crossbeam surface (Shepherd: Annotated Fig. 7; C1) and the second crossbeam surface (Shepherd: Annotated Fig. 7; C2), the suspended section only being in contact with a portion of the third crossbeam surface and a portion of the first crossbeam surface.  [Note: As the crossbeams of Shepherd and De Jong correspond in shape, the surfaces referenced in Annotated Fig. 7 of Shepherd correspond to the beams of De Jong when the tines of Shepherd are attached.]
Regarding Claim 7, Shepherd, as modified, teaches a medical apparatus support device in accordance with claim 6, further comprising at least another crossbeam to provide a plurality of crossbeams (De Jong: Fig. 5; 100, 150, 500, 550), and at least another tine to provide a plurality of tines (Shepherd: Fig. 1-7; 38, 42, 46, 70), each of the plurality of tines being configured to be detachably connected to only a single one of the 5crossbeams, the planar medical apparatus support surface (Shepherd: Fig. 1-7; 46) being located at a first height relative to a lower portion of the central vertical or at least essentially central vertical column, the third portion (Shepherd: Annotated Fig. 7; P3) of the suspended section (Shepherd: Fig. 7; 38, 70) being located at a second height relative to the lower portion of the central vertical or at least essentially central vertical column, the first height being less than the second height, wherein: 10the plurality of crossbeams are of different lengths (De Jong: Fig. 5); or the plurality of tines are of different lengths; or the plurality of crossbeams are of different lengths and the plurality of tines are of different lengths.
Regarding Claim 8, Shepherd, as modified, teaches a medical apparatus support device in accordance with claim 6, further comprising at least another crossbeam to provide a plurality of crossbeams (De Jong: Fig. 5; 100, 150, 500, 550), and at least another tine to provide a plurality of tines (Shepherd: Fig. 1-7; 38, 42, 46, 70), each of the plurality of tines being configured to be detachably connected to only a single one of the crossbeams, wherein: the plurality of crossbeams are of different lengths; or the plurality of tines are of different lengths (De Jong: Fig. 5); or the plurality of crossbeams are of different lengths and the plurality of tines are of different lengths.
Regarding Claim 11, Shepherd, as modified, teaches a medical apparatus support device in accordance with claim 8, wherein the crossbeam (De Jong: Fig. 5; 100, 150, 500, 550) has a rectangular cross section and a largest longitudinal axis of a cross-sectional area of the crossbeam, in a state of the crossbeam mounted on the column, is oriented vertically or at least essentially vertically.
Regarding Claim 13, Shepherd, as modified, teaches a medical apparatus support device in accordance with claim 1, wherein the at least one tine (Shepherd: Fig. 1-7; 38, 42, 46, 70) has lateral limitations (Shepherd: Fig. 5; 50), the suspended section comprising an uppermost surface (Shepherd: Annotated Fig. 7; S) located at a position above the crossbeam, the uppermost surface extending continuously from a position located on one side of the crossbeam to another position located on another side of the crossbeam, wherein the planar medical apparatus support surface (Shepherd: Fig. 1-7; 46) being located at a spaced location from the uppermost surface.  
Regarding Claim 14, Shepherd, as modified, teaches a medical apparatus support device in accordance with claim 13, wherein the lateral limitations (Shepherd: Fig. 5; 50) each comprise a rail.

Regarding Claim 15, Shepherd, as modified, teaches a medical apparatus flexible bracket system comprising: 6a medical apparatus (Shepherd: Fig. 1-7; 22) comprising a medical  apparatus longitudinal axis; a central structure (Shepherd: Fig. 1-7; 10); a crossbeam (Shepherd: Fig. 1-7; 14) mounted on the structure, the crossbeam comprising a crossbeam 5longitudinal axis, the medical apparatus longitudinal axis being parallel to the crossbeam longitudinal axis, the crossbeam defining opposed clamping surfaces (Shepherd: Annotated Fig. 7; C1, C2), one of the opposed clamping surfaces (Shepherd: Annotated Fig. 7; C1) facing in a direction of the structure, wherein the one of the opposed clamping surfaces is located opposite the structure; 10a plurality of tines (Shepherd: Fig. 1-7; 38, 42, 46, 70) oriented transversely to the crossbeam and aligned essentially parallel to one another, wherein each of the plurality of tines is connected to the crossbeam clamping surfaces by an adjustable and detachable connection whereby a position of each tine on the crossbeam is adjustable in an axial direction of the crossbeam and whereby each tine is detachably connected to the crossbeam (Shepherd: [0026]), each of the tines comprising a suspended section (Shepherd: Fig. 7; 38, 70) 15providing a connection of a respective tine to the crossbeam for mounting the respective tine on the crossbeam by the suspended section, wherein a first portion (Shepherd: Fig. 7; 72) of the suspended section engages the one of the opposed clamping surfaces, the first portion of the suspended section being located between the crossbeam and the structure, the suspended section comprising a second portion (Shepherd: Fig. 7; 38, 74) comprising a second portion surface facing in 20the direction of the structure, at least a portion of the second portion surface and the first portion of the suspended section defining a crossbeam space, wherein a portion of the crossbeam is arranged in the crossbeam space, one of the plurality of tines being 7located at a spaced location from another one of the plurality of tines, wherein the one of the plurality of tines and the another one of the plurality of tines define a space, the medical 25apparatus bridging the space between the one of the plurality of tines and the another one of the plurality of tines (Shepherd: Fig. 4), each of the one of the plurality of tines and the another one of the plurality of tines comprising a medical apparatus support section, the medial apparatus support section (Shepherd: Fig. 1-7; 42, 46) comprising a medical support section surface (Shepherd: Fig. 1-7; 46) having a medical apparatus contact surface portion, the medical apparatus contact surface portion being in direct contact 30with the medical apparatus, wherein a portion of the support section surface extends continuously, without interruption, from a position directly adjacent to the second portion of the suspended section to an end of one of the tines (Shepherd: Fig. 6-7), the second portion of the suspended section being located at a spaced location from the crossbeam, wherein the second portion does not contact the crossbeam (Shepherd: Fig. 7).
Shepherd fails to disclose a central vertical or at least essentially central vertical column. However, De Jong teaches a central vertical or at least essentially central vertical column (De Jong: Fig. 5: 70) and a crossbeam (De Jong: Fig. 5; 100, 150, 500, 550) mounted on the column. [Note: See the rejection of claim 1 for motivation.]
Regarding Claim 16, Shepherd, as modified, teaches a medical apparatus flexible bracket system in accordance with claim 15, wherein the crossbeam (De Jong: Fig. 5; 100, 150, 500, 550) on the column (De Jong: Fig. 5: 70) comprises a detachable mount, whereby the crossbeam can be detachably connected to the central column, the first (Shepherd: Fig. 7; 72) of the suspended section being located on one side of the crossbeam and the second portion (Shepherd: Fig. 7; 74) of the 5suspended section being located on another side of the crossbeam, the suspended section comprising a third portion (Shepherd: Fig. 7; P3) extending above the crossbeam, the first portion of the suspended section being connected to the second portion of the suspended section via the third portion, wherein the crossbeam is only in contact with a portion of the third portion of the suspended section and the first portion of the suspended section, the third portion comprising an uppermost surface (Shepherd: Annotated Fig. 7; S) extending above the crossbeam, the uppermost surface extending continuously from a position located on one side of the crossbeam to another position located on another side of the crossbeam, wherein the portion of the medical support section surface (Shepherd: Fig. 1-7; 46) is located at a position below the uppermost surface.  
Regarding Claim 17, Shepherd, as modified, teaches a medical apparatus flexible bracket system in accordance with claim 16, further comprising at least another crossbeam to provide a plurality of 8crossbeams (De Jong: Fig. 5; 100, 150, 500, 550), the plurality of tines (Shepherd: Fig. 1-7; 38, 42, 46, 70) being located at a spaced location from the another crossbeams, the medical support section surface (Shepherd: Fig. 1-7; 46) being located at a first height relative to a lower portion of the central vertically extending column (De Jong: Fig. 5: 70), the third portion (Shepherd: Fig. 7; P3) of the suspended section being located at a second height relative to the lower portion of the central vertically extending column, the first height being less than the second height, wherein: the plurality of crossbeams are of different lengths (De Jong: Fig. 5); or 15the plurality of tines are of different lengths; or the plurality of crossbeams are of different lengths and the plurality of tines are of different lengths.
Regarding Claim 18, Shepherd, as modified, teaches a medical apparatus flexible bracket system in accordance with claim 16, wherein each tine (Shepherd: Fig. 1-7; 38, 42, 46, 70) is in contact in some sections with a top side clamping surface of the crossbeam (De Jong: Fig. 5; 100, 150, 500, 550) and is indirectly or directly supported on the one of the opposed clamping surfaces (Shepherd: Annotated Fig. 7; C1, C2) of the crossbeam, each tine being supported via only one said crossbeam, the one of the opposed clamping surfaces being parallel to the central vertically extending column, the one of the plurality of tines being located at a spaced location from another one of the plurality of tines in a direction parallel to the medical apparatus longitudinal axis.
Regarding Claim 19, Shepherd, as modified, teaches a medical apparatus flexible bracket system in accordance with claim 18, wherein an adjustment means (Shepherd: Fig. 7; 86, 88) for adjusting an inclination of the medical apparatus support section (Shepherd: Fig. 1-7; 42, 46) of the tine relative to a horizontal plane, the adjustment means being in direct contact with the crossbeam.
Regarding Claim 20, Shepherd, as modified, teaches a medical apparatus flexible bracket system in accordance with claim 16, wherein each tine has lateral limitations (Shepherd: Fig. 5; 50), the first portion of the suspended section (Shepherd: Fig. 7; 38, 70) and the central vertically extending column (De Jong: Fig. 5: 70) defining a space, wherein no structure is provided between the first portion (Shepherd: Fig. 7; 72) of the suspended section and the central vertically extending column.


    PNG
    media_image1.png
    643
    828
    media_image1.png
    Greyscale

I: Shepherd; Annotated Fig. 7





Allowable Subject Matter
Claims 9-10, 12, and  21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion        
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TM/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631